Case 5:16-cv-10444-JEL-MKM ECF No. 1283, PageID.39704 Filed 10/02/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

                       ORDER GRANTING
              MOTION FOR PROTECTIVE ORDER [1281]

       This case is before the Court on Co-Liaison Counsel for Individual

 Plaintiffs’ motion for a protective order limiting access to certain

 depositions of expert witnesses and excluding persons who are not

 counsel of record for a party in Gaddy v. Flint, No. 17-11166 and Meeks

 v. Flint, No. 17-11165. (ECF No. 1281.) On Friday October 2, 2020, a

 hearing was held by video conference and oral argument was heard. For

 the reasons set forth on the record, Co-Liaison Counsel for Individual

 Plaintiffs’ motion is GRANTED.

       Further, the discovery conference scheduled for Tuesday October 6,

 2020 is cancelled.
Case 5:16-cv-10444-JEL-MKM ECF No. 1283, PageID.39705 Filed 10/02/20 Page 2 of 2




       IT IS SO ORDERED.

 Dated: October 2, 2020                    s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on October 2, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       2
